          Case 2:19-cv-05334-MTL Document 17 Filed 09/24/20 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Darnell Cunningham, II,                           No. CV-19-05334-PHX-MTL
10                   Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                     Defendant.
14
15            At issue is the denial of Plaintiff Darnell Cunningham, II’s Applications for
16   Disability Insurance benefits and Supplemental Security Income benefits by the Social

17   Security Administration (SSA) under the Social Security Act. Plaintiff filed a Complaint
18   (Doc. 1) seeking judicial review. The Court now addresses Plaintiff’s Opening Brief (Doc.

19   12, “Pl. Br.”), Defendant’s Answering Brief (Doc. 15, “Def. Br.”), and Plaintiff’s Reply

20   (Doc. 16, “Reply”). The Court has reviewed the briefs and Administrative Record (Doc.
21   11, “R.”), and now affirms the Administrative Law Judge’s (“ALJ”) decision (R. at 16–38)
22   as upheld by the Appeals Council (R. at 1–6).

23   I.       BACKGROUND

24            Plaintiff filed his Applications for Disability Insurance benefits and Supplemental

25   Security Income benefits on August 19, 2016, alleging disability beginning June 27, 2015.

26   (Id. at 19.) He had previously filed Applications for Disability Insurance benefits and
27   Supplemental Security Income benefits but received an unfavorable decision on June 26,
28   2015, which he did not challenge. (Id.) His present claims were denied initially on
       Case 2:19-cv-05334-MTL Document 17 Filed 09/24/20 Page 2 of 8



 1   December 13, 2016. (Id.) On June 4, 2018, Plaintiff appeared and testified at a hearing
 2   before the ALJ. (Id.) On October 16, 2018, the ALJ denied his claims, and on August 12,
 3   2019, the Appeals Council denied Plaintiff’s Request for Review. (Id. at 1–6, 16–38.)
 4          Upon considering the medical records and opinions, the ALJ evaluated Plaintiff’s
 5   disability based on the following severe impairments: osteoarthritis of the right knee and
 6   right hip, obesity, status post right hip arthroplasty with labral repair, thyroid disorder, and
 7   shoulder impingement. (Id. at 23.) The ALJ concluded that Plaintiff was not disabled from
 8   the alleged disability onset-date through the date of the decision. (Id. at 32.) The ALJ found
 9   that Plaintiff “does not have an impairment or combination of impairments that meets or
10   medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
11   P, Appendix 1.” (Id. at 25.) Next, the ALJ calculated Plaintiff’s residual functional capacity
12   (“RFC”):
13                 [Plaintiff] has the [RFC] to perform light work as defined in 20
                   CFR 404.1567(b) and 416.967(b) except [he] can sit for 6
14
                   hours in an 8-hour workday, can stand and/or walk for 2 hours
15                 in an 8-hour workday; can occasionally operate foot controls
                   with his right lower extremity, can occasionally push and pull
16                 with right upper extremity, but should avoid overhead reaching
17                 with right upper extremity; can occasionally balance, crouch,
                   stoop, kneel, crawl, and climb ramps/stairs, but never climb
18                 ladders, ropes, or scaffolds; he should avoid concentrated
19                 exposure to extreme cold or vibration, and should not be
                   exposed to hazards such as moving machinery or unprotected
20                 heights, or operating a motor vehicle. Further, while at the
21                 workstation and on-task, claimant needs to alternate to sitting
                   for 2-3 minutes after every hour of standing/walking; and
22                 needs to alternate to standing for 2-3 minutes after every hours
23                 of sitting.

24   (Id. at 26.) Accordingly, the ALJ found that Plaintiff can perform jobs that exist in
25   significant numbers in the national economy. (Id. at 31.)
26   II.    LEGAL STANDARDS
27          In determining whether to reverse an ALJ’s decision, the district court reviews only
28   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,


                                                  -2-
       Case 2:19-cv-05334-MTL Document 17 Filed 09/24/20 Page 3 of 8



 1   517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability
 2   determination only if it is not supported by substantial evidence or is based on legal error.
 3   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is relevant evidence
 4   that a reasonable person might accept as adequate to support a conclusion considering the
 5   record as a whole. Id. To determine whether substantial evidence supports a decision, the
 6   Court must consider the record as a whole and may not affirm simply by isolating a
 7   “specific quantum of supporting evidence.” Id. (citation omitted). Generally, “[w]here the
 8   evidence is susceptible to more than one rational interpretation, one of which supports the
 9   ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947,
10   954 (9th Cir. 2002) (citations omitted).
11          To determine whether a claimant is disabled, the ALJ follows a five-step process.
12   20 C.F.R. § 404.1520(a). The claimant bears the burden of proof on the first four steps, but
13   the burden shifts to the Commissioner at step five. Tackett v. Apfel, 180 F.3d 1094, 1098
14   (9th Cir. 1999). At the first step, the ALJ determines whether the claimant is presently
15   engaging in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). At step two, the
16   ALJ determines whether the claimant has a “severe” medically determinable physical or
17   mental impairment. Id. § 404.1520(a)(4)(ii). At step three, the ALJ considers whether the
18   claimant’s impairment or combination of impairments meets or medically equals an
19   impairment listed in Appendix 1 to Subpart P of 20 C.F.R. Part 404. Id.
20   § 404.1520(a)(4)(iii). If so, the claimant is automatically found to be disabled. Id. At step
21   four, the ALJ assesses the claimant’s RFC and determines whether the claimant is still
22   capable of performing past relevant work. Id. § 404.1520(a)(4)(iv). If not, the ALJ
23   proceeds to the fifth and final step, where she determines whether the claimant can perform
24   any other work in the national economy based on the claimant’s RFC, age, education, and
25   work experience. Id. § 404.1520(a)(4)(v). If not, the claimant is disabled. Id.
26   III.   ANALYSIS
27          Plaintiff raises two issues for the Court’s consideration. First, Plaintiff argues that
28   the ALJ improperly evaluated the opinions of treating physicians Dr. William Wilkinson


                                                 -3-
       Case 2:19-cv-05334-MTL Document 17 Filed 09/24/20 Page 4 of 8



 1   and Dr. Matthew Small. (Pl. Br. at 16.) Second, Plaintiff challenges the ALJ’s rejection of
 2   his symptom testimony. (Id. at 23.) The Court disagrees with both arguments.
 3          A.     Treating Physician Opinions
 4          Drs. Wilkinson and Small provided several assessments of Plaintiff’s functional
 5   limitations. The ALJ rejected them for various reasons. (R. at 28–29.) Dr. Wilkinson
 6   completed an RFC evaluation form and disability impairment questionnaire in May 2014,
 7   which the ALJ gave no weight because it was provided outside the relevant period. (Id. at
 8   28.) In October 2015, Dr. Wilkinson also completed a disability impairment questionnaire
 9   and authored a letter regarding Plaintiff’s limitations during the relevant period. The ALJ
10   gave these opinions only some weight because the medical evidence did not fully
11   corroborate the stated limitations and the opinions did not include a reaching limitation.
12   (Id.) Dr. Small also authored a letter dated May 2015 and submitted a disability impairment
13   questionnaire dated October 2016 regarding Plaintiff’s functional limitations. (Id. at 29.)
14   The ALJ discounted Dr. Small’s letter because the previous ALJ rejected it and because it
15   did not assess specific functional limitations. (Id.) Further, the ALJ rejected Dr. Small’s
16   disability impairment questionnaire because the opinion was inconsistent with the
17   objective medical evidence and Dr. Small’s course of treatment. (Id.)
18          While “[t]he ALJ must consider all medical opinion evidence,” there is a hierarchy
19   among the sources of medical opinions. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th
20   Cir. 2008). Those who have treated a claimant are treating physicians, those who examined
21   but did not treat the claimant are examining physicians, and those who neither examined nor
22   treated the claimant are non-examining physicians. Lester v. Chater, 81 F.3d 821, 830 (9th
23   Cir. 1995). If a treating physician’s opinion is not given controlling weight, then the ALJ
24   must consider the relevant factors listed in 20 C.F.R. § 404.1527(c)(1)–(6) and determine
25   the appropriate weight to give the opinion. Id. § 404.1527(c). “If a treating or examining
26   doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by
27   providing specific and legitimate reasons that are supported by substantial evidence.”
28   Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).


                                                -4-
         Case 2:19-cv-05334-MTL Document 17 Filed 09/24/20 Page 5 of 8



 1           The ALJ’s rejection of the treating physicians’ opinions was supported by
 2   substantial evidence and valid reasoning. It was proper for the ALJ to reject the May 2014
 3   opinions. Timing is a relevant consideration, and though an ALJ must consider each
 4   opinion, it is appropriate to discount an opinion provided outside of the relevant period.
 5   See 20 C.F.R. § 404.1527(c)(2), (6); Turner v. Comm’r of Social Security, 613 F.3d 1217,
 6   1228–29 (9th Cir. 2010) (Gould, J., dissenting). It was appropriate for the ALJ to reduce
 7   the weight of Dr. Wilkinson’s opinions provided during the relevant period because they
 8   did not include all of Plaintiff’s limitations. Specifically, the ALJ reduced the weight given
 9   to Dr. Wilkinson’s opinions because they did not include the reaching limitation that was
10   included in a more recent opinion provided by Dr. Small. (R. at 28–29, 404, 574.) Since
11   the ALJ’s RFC calculation includes a reaching limitation, the ALJ discounted Dr.
12   Wilkinson’s opinion because it failed to account for all of Plaintiff’s limitations.
13           Nor was it error for the ALJ to reject the treating physicians’ opinions because they
14   were uncorroborated by the medical evidence and Plaintiff’s treatment history. 1 An ALJ
15   may properly consider an opinion’s supportability in determining its persuasiveness. See
16   20 C.F.R. § 404.1527(c)(3). Here, though the medical evidence reflects the existence of
17   some limitations, the ALJ properly concluded that the evidence does not support limitations
18   beyond those included in Plaintiff’s RFC. Dr. Wilkinson’s treatment records indicate that
19   Plaintiff’s pain is adequately controlled with medication and injections. (R. at 460, 465,
20   712, 717.) The records also indicate that Plaintiff’s symptoms improved after surgery, and
21   Dr. Wilkinson recommended conservative treatment modalities to treat Plaintiff’s
22   impairments (e.g., stretching, walking, exercise, pain medication as needed). (Id. at 459,
23   464, 481–82, 716.) Similarly, Dr. Small’s treatment records indicate that Plaintiff’s
24   impairments were well-controlled with injections and medication. (Id. 544, 546–47, 551–
25   52, 554, 564.) And although Plaintiff argues that Dr. Nicholas Loafman’s treatment records
26
     1
       The ALJ also properly rejected Dr. Small’s May 2015 letter because it did not indicate
27   any specific functional limitations. (R. at 29, 538.) Instead, Dr. Small’s letter only provided
     the general conclusion that Plaintiff cannot sustain work. An ALJ can consider an opinion’s
28   level of explanation and supportability in determining its weight. 20 C.F.R. §
     404.1527(c)(3)–(4).

                                                  -5-
         Case 2:19-cv-05334-MTL Document 17 Filed 09/24/20 Page 6 of 8



 1   bolster Drs. Wilkinson’s and Small’s opinions, Dr. Loafman’s records similarly indicate
 2   that Plaintiff’s symptoms were adequately controlled. (Id. at 598 601, 606, 614; Pl. Br. at
 3   20.) Further, Dr. Loafman’s records indicate mild objective findings: for example, a 2016
 4   x-ray of Plaintiff’s hip showed “[n]o acute bony abnormality” and “[m]ild bilateral hip
 5   joint space narrowing.” (Id. at 599, 617–18.) Contrary to Plaintiff’s argument, the record
 6   does not indicate that the ALJ was “cherry-pick[ing].” (Pl. Br. at 20.) Instead, the ALJ’s
 7   interpretation of the evidence is a rational one and is entitled to deference.
 8           In short, because the ALJ provided specific and legitimate reasons supported by
 9   substantial evidence, she did not err by rejecting the opinions of Plaintiff’s treating
10   physicians.
11           B.     Plaintiff’s Subjective Symptom Testimony
12           The ALJ provided several reasons for rejecting Plaintiff’s testimony regarding his
13   symptoms. First, the ALJ found that the objective medical evidence did not corroborate the
14   severity of Plaintiff’s alleged symptoms. (Id. at 27.) Second, the ALJ found that Plaintiff’s
15   daily activities contradicted his claims. (Id.) Third, she found that Plaintiff provided only
16   vague and generalized descriptions of his symptoms, which undermined their veracity. (Id.)
17   Fourth, the ALJ found that Plaintiff’s impairments had been improving with treatment. (Id.
18   at 27–28.) Finally, the ALJ found that Plaintiff required only conservative treatment
19   modalities, which undermined his allegations. (Id.)
20           Though not all of the ALJ’s reasons justify her rejection of Plaintiff’s allegations,
21   some of the reasons are valid and supported by substantial evidence.2 Specifically, the
22   objective medical evidence, Plaintiff’s conservative treatment, and his improvement with
23   treatment all support the ALJ’s rejection of his testimony. Accordingly, the ALJ did not
24   commit reversible error.
25           An ALJ performs a two-step analysis to evaluate a claimant’s testimony regarding
26
     2
      Even if the ALJ provided some erroneous reasons for rejecting Plaintiff’s testimony, such
27   errors would be harmless because the ALJ provided other, valid reasons. See Tommasetti,
     533 F.3d at 1038 (“[T]he court will not reverse an ALJ’s decision for harmless error, which
28   exists when it is clear from the record that the ALJ’s error was inconsequential to the
     ultimate nondisability determination.”) (internal quotations marks omitted).

                                                  -6-
       Case 2:19-cv-05334-MTL Document 17 Filed 09/24/20 Page 7 of 8



 1   pain and symptoms. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014). First, the ALJ
 2   evaluates whether the claimant has presented objective medical evidence of an impairment
 3   “which could reasonably be expected to produce the pain or symptoms alleged.”
 4   Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting Bunnell v. Sullivan,
 5   947 F.2d 341, 344 (9th Cir. 1991) (en banc)). If the claimant presents such evidence then
 6   “the ALJ can reject the claimant’s testimony about the severity of her symptoms only by
 7   offering specific, clear and convincing reasons for doing so.” Garrison, 759 F.3d at 1014–
 8   15 (citing Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996)). This is the most
 9   demanding standard in Social Security cases. Id. at 1015. “In evaluating the credibility of
10   pain testimony after a claimant produces objective medical evidence of an underlying
11   impairment, an ALJ may not reject a claimant’s subjective complaints based solely on a
12   lack of medical evidence to fully corroborate the alleged severity of pain.” Burch v.
13   Barnhart, 400 F.3d 676, 680 (9th Cir. 2005).
14          Initially, though it could not be the sole reason for rejecting Plaintiff’s testimony, it
15   was permissible for the ALJ to rely on the objective evidence in evaluating Plaintiff’s
16   allegations. Id. Further, as discussed above in relation to Plaintiff’s treating physicians’
17   opinions, the objective evidence does not corroborate the severity of Plaintiff’s
18   allegations—including Plaintiff’s allegations that he lays in bed for most of the day and
19   cannot perform a sit-down job because of pain. (R. at 72, 77.) Instead, the ALJ correctly
20   found that the record reflects only mild-to-moderate symptoms. (Id. at 27, 462, 475, 478,
21   481–82, 544, 599, 617–18.) Thus, substantial evidence supports the ALJ’s conclusion that
22   the “diagnostic evidence does not support the severity of the limitation alleged, and the
23   clinical findings are similarly mild.” (Id. at 27.)
24          Next, the ALJ correctly discounted Plaintiff’s allegations because he consistently
25   reported improvement in his symptoms with conservative treatment. See Berry v. Astrue,
26   622 F.3d 1228, 1236 (9th Cir. 2010) (ALJ used medical records that specifically supported
27   his conclusion that plaintiff’s impairments had improved and were well-controlled by the
28   prescribed treatment, resulting in minimal limitations); see also Parra v. Astrue, 481 F.3d


                                                   -7-
       Case 2:19-cv-05334-MTL Document 17 Filed 09/24/20 Page 8 of 8



 1   742, 750–51 (9th Cir. 2007) (“[E]vidence of ‘conservative treatment’ is sufficient to
 2   discount a claimant’s testimony regarding severity of an impairment.”). The record
 3   supports the ALJ’s reasoning. Plaintiff regularly reported improvement in his symptoms
 4   with medication and injections. (R. at 459–60, 465, 475, 544, 546–47, 551–52, 554, 564,
 5   598, 601, 606, 614, 712, 717, 1074, 1080, 1087, 1102, 1114, 1132, 1141, 1175.)
 6   Furthermore, treatment recommendations were conservative: Plaintiff took pain
 7   medication only when needed and was repeatedly recommended physical therapy and
 8   exercise as treatment. (Id. at 459, 464, 481, 716.)
 9          Although perhaps another interpretation of the evidence would be permissible,
10   substantial evidence supports the ALJ’s interpretation; thus, her interpretation controls. See
11   Thomas, 278 F.3d at 954. The ALJ did not commit reversible error.
12   IV.    CONCLUSION
13          The ALJ provided sufficient reasons supported by substantial evidence for rejecting
14   the opinions of Plaintiff’s treating physicians and Plaintiff’s symptom testimony. The
15   Court affirms the ALJ’s nondisability determination. Accordingly,
16          IT IS ORDERED affirming the October 11, 2018 decision of the ALJ (R. at 16–
17   38), as upheld by the Appeals Council (R. at 1–6).
18          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
19   consistent with this Order and close this case.
20          Dated this 23rd day of September, 2020.
21
22
23
24
25
26
27
28


                                                 -8-
